[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE PLAINTIFFS' REQUEST TO REVISE DATED DECEMBER 12, 1990
1. The plaintiffs' request that the defendant revise paragraph 2 of the defendant's answer to the first, second, fourth and fifth counts of the plaintiffs' complaint by deleting "and specific reference is made to all the terms and provisions of Connecticut General Statutes section 13a-149" is granted and the defendant's objection is overruled.
2. The plaintiffs' request that the defendant revise the fourth special defense into separate counts alleging negligence of the decedent Stevens as an occupant of the vehicle versus negligence of the decedent Stevens as the operator of the vehicle is granted and the defendant's objection is overruled. The plaintiffs' request that the defendant revise the defendant's fourth special defense into separate counts to distinguish between those allegations of negligent participation of the decedent Stevens with the operator of the vehicle versus negligent participation of the decedent Stevens with the remaining occupants of the vehicle is granted and the defendant's objection is overruled. The plaintiffs' request that the defendant revise the defendant's third count of the counterclaim is denied and defendant's objection thereto is sustained.
3. The plaintiffs' request that the defendant revise the fifth special defense into separate counts alleging negligence of the decedent Gallo as an occupant of the vehicle CT Page 3341 versus negligence of the decedent Gallo as the operator of the vehicle is granted and the defendant's objection is overruled. The plaintiffs' request that the defendant revise the defendant's fifth special defense into separate counts to distinguish between those allegations of negligent participation of the decedent Gallo with the operator of the vehicle versus negligent participation of the decedent Gallo with the remaining occupants of the vehicle is granted and the defendant's objection is overruled. The plaintiffs' request that the defendant revise the fourth count of the counterclaim is denied and the defendant's objection thereto is sustained.
4. The plaintiffs' request that the defendant revise paragraphs 10, 11 and 16 of the fourth and fifth special defenses and paragraphs J, K and P of the third and fourth counts of the defendants' counterclaim is denied and the defendants' objection thereto is sustained.
Axelrod, J. CT Page 3342